 


109 HR 2366 IH: Troops Phone Home Free Extension Act
U.S. House of Representatives
2005-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2366 
IN THE HOUSE OF REPRESENTATIVES 
 
May 16, 2005 
Mr. Filner (for himself, Mr. Petri, Mr. Shays, Mrs. Tauscher, Mr. Snyder, Mr. Ryan of Ohio, and Mr. Strickland) introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To extend the current Department of Defense telecommunications benefit program through the end of Operation Iraqi Freedom and Operation Enduring Freedom and to provide for the application of the program to other contingency operations. 
 
 
1.Short titleThis Act may be cited as the Troops Phone Home Free Extension Act. 
2.Extension of Department of Defense telecommunications benefit program 
(a)Termination at end of contingency operationSubsection (c) of section 344 of the National Defense Authorization Act for Fiscal Year 2004 (Public Law 108–136; 117 Stat. 1449), as amended by section 341 of the Ronald W. Reagan National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375; 118 Stat. 1857), is further amended by striking terminate on September 30, 2006 and inserting terminate with respect to a contingency operation on the date that is 60 days after the date on which the Secretary determines that the contingency operation has ended. 
(b)Application to other contingency operationsSuch section is further amended— 
(1)in subsection (a), by striking Operation Iraqi Freedom and Operation Enduring Freedom and inserting a contingency operation; and 
(2)by adding at the end the following new subsection: 
 
(g)Contingency operation definedIn this section, the term contingency operation has the meaning given that term in section 101(a)(13) of title 10, United States Code. The term includes Operation Iraqi Freedom and Operation Enduring Freedom.. 
(c)Extension to hospitalized membersSubsection (a) of such section is further amended— 
(1)by striking As soon as possible after the date of the enactment of this Act, the and inserting The; and 
(2)by adding at the end the following new sentence: As soon as possible after the date of the enactment of the Troops Phone Home Free Extension Act, the Secretary shall extend such telecommunications benefit to members of the Armed Forces who, although no longer covered by the preceding sentence, are hospitalized as a result of wounds or other injuries incurred while serving in direct support of a contingency operation..  
 
